IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

IN THE MATTER OF THE                             No. 74893-9-1
PERSONAL RESTRAINT OF:
                                                 DIVISION ONE
                                                                                    cr,
MAURICE TYDRELL SHELTON,
                                                 UNPUBLISHED OPINION
                     Petitioner.
                                                 FILED: March 6, 2017                IN)



       PER CURIAM. Maurice Shelton pled guilty to second degree assault

while armed with a firearm. Shelton had a previous Illinois conviction for "armed

robbery — firearm." The trial court imposed a sentence of 12 months and 1 day

on the underlying offense, and a sentence of 72 months on the firearm

enhancement based on the "doubling" provision of RCW 9.94A.533(3)(d), which

provides:

      If the offender is being sentenced for any firearm enhancements
      under (a),(b), and/or (c) of this subsection and the offender has
      previously been sentenced for any deadly weapon enhancements
      after July 23, 1995, under (a),(b), and/or (c) of this subsection or
      subsection (4)(a),(b), and/or(c) of this section, or both, all firearm
      enhancements under this subsection shall be twice the amount of
      the enhancement listed.

       Shelton filed a personal restraint petition challenging his sentence.

Shelton contends that, in order for the doubling provision to apply, the statute

requires that an offender's previous firearm enhancement have been imposed
No. 74893-9-1/2


pursuant to RCW 9.94A.533(3) or (4).1 The State concedes that Shelton's

Illinois sentence was not imposed pursuant to the Washington statute and thus

does not serve to double his current enhancement sentence.

       We accept the State's concession as well taken. By its plain language, in

order for a defendant's enhancement time to double, RCW 9.94A.533(3)(d)

requires the defendant to have previously been sentenced under RCW

9.94A.533(3) or (4). The statute contains no comparability provision, and thus

the previous sentence imposed in Illinois does not fall within the purview of

RCW 9.94A.533(3)(d). Consequently, Shelton is entitled to be resentenced

pursuant to RCW 9.94A.533(3)(b), without the operation of the doubling

provision.




    RCW 9.94A.533(3) provides, in relevant part, as follows:
   The following additional times shall be added to the standard sentence range...if
   the offender or an accomplice was armed with a firearm...and the offender is being
   sentenced for one of the crimes listed in this subsection...:
       (a) Five years for any felony defined under any law as a class A felony or with a
       statutory maximum sentence of at least twenty years, or both...;
       (b) Three years for any felony defined under any law as a class B felony or with
       a statutory maximum sentence of ten years, or both...;
       (c) Eighteen months for any felony defined under any law as a class C felony or
       with a statutory maximum sentence of five years, or both.
   RCW 9.94A.533(4) provides, in relevant part, as follows:
   The following additional times shall be added to the standard sentence range...if
   the offender or an accomplice was armed with a deadly weapon other than a
   firearm...and the offender is being sentenced for one of the crimes listed in this
   subsection...:
       (a)Two years for any felony defined under any law as a class A felony or with a
       statutory maximum sentence of at least twenty years, or both...;
       (b) One year for any felony defined under any law as a class B felony or with a
       statutory maximum sentence of ten years, or both...;
       (c) Six months for any felony defined under any law as a class C felony or with
       a statutory maximum sentence of five years, or both.



                                           2
No. 74893-9-1/ 3


      We remand to the trial court to resentence Shelton in accordance with

RCW 9.94A.533(b).

                                                  For the court:




                                          cr__clut\ik42a




                                      3